Citation Nr: 1732651	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-26 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to August 1990 and from January 1991 to June 1991.
This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In her February 2012 notice of disagreement and her September 2013 VA Form 9, the Veteran indicated that she was only appealing the issue of entitlement to a TDIU.  She did not indicate that she wished to continue her appeal for an increased rating for posttraumatic stress disorder (PTSD).  Accordingly, the issue was not included in the August 2013 statement of the case nor was it certified for appeal in the January 2014 VA Form 8, and the Board finds that this issue is not on appeal.


FINDING OF FACT

The evidence of record indicates that the Veteran has been unable to secure and follow substantially gainful employment as a result of a service-connected disability since October 26, 2010.


CONCLUSION OF LAW

The criteria for the assignment of TDIU due to service-connected disability have been met since October 26, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Legal Criteria

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him/her from obtaining or maintaining all gainful employment for which his/her education and occupational experience would otherwise qualify him/her.  38 C.F.R. § 4.16 (2016).

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2016).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2016).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  
38 C.F.R. § 4.19 (2016). 

For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2016).  The sole fact that a veteran happens to be unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed is generally insufficient to demonstrate that he/she is considered "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2016) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Analysis

Service connection is currently in effect for PTSD, evaluated as 10 percent disabling from June 27, 1991 to February 13, 2000; 50 percent disabling from February 14, 2000 to January 9, 2005; and 70 percent disabling from January 10, 2005; headaches, evaluated as 30 percent disabling from April 29, 2011; and irritable bowel syndrome, evaluated as noncompensable (0 percent disabling) from April 29, 2011.  The combined rating is 10 percent from June 27, 1991; 50 percent from February 14, 2000; 70 percent from January 10, 2005; and 80 percent from April 29, 2011.  Therefore, the Veteran has met the schedular criteria for consideration of TDIU since January 10, 2005.  See 38 C.F.R. § 4.16 (a) (2016).  The RO has identified the date of receipt of the claim for TDIU as June 11, 2007.

The Veteran claims that she is unemployable due to her service-connected PTSD.  Initially, she claimed that she stopped working in December 2005, due to her PTSD.  See January 2006 Application for Increased Compensation Based on Unemployability, VA Form 21-8940.  However, more recently, she has alleged that she has been unemployable and has not worked, due to her service-connected PTSD since September or October 2010.  See October 2010 statement from the Veteran, November 2010 VA Form 21-8940, November 2013 statement from the Veteran and January 2014 Statement of Accredited Representative in Appealed Case.

The Veteran was afforded a VA PTSD examination in February 2007.  The Veteran reported that she was still "technically" employed, but was in her second six-week period of being off from work, after having her delivery truck route changed after 14 years, to a route where she had to deal with a lot of Middle Eastern customers.  She reported significant problems coping with the Middle Eastern customers.  The examiner noted that the Veteran had significant problems controlling her anger on the job and her psychiatrist wrote her employer to request that she be excused from work.  It was also noted that the Veteran was told by her providers that she was too angry to return to the same work she was doing.  Therefore, the examiner concluded that the Veteran's PTSD had certainly caused her to lose time from work and also had a significant impact on her employment functioning, and opined that the Veteran's PTSD would not allow her to return to doing the kind of work she had been performing.

In an October 25, 2010 letter of resignation, the Veteran indicated that she had been advised by her doctors to resign from her employment with the Department of Transportation due to serious health problems.  

In an October 2010 statement, the Veteran's treating psychologist and psychiatrist at the Gulf Coast Veterans Health Care System reported that the Veteran had recently resigned from her job, due to an exacerbation of her PTSD symptoms, and her resignation was supported by her mental health providers.  It was noted further that for several years prior, the Veteran's providers had supported several medical leave of absences from work, with the Veteran attempting to continue gainful employment to the best of her ability.  However, the doctors concluded that the Veteran's persistent state of hyperarousal, associated with a markedly reduced tolerance for frustration, intense social anxiety, sleep disturbances and a state of hypervigilance, all depleted energy resources and contributed to marked difficulty maintaining social functioning.  The doctors also noted that the Veteran's persistent state of increased arousal had led to marked changes in her ability to regulate her mood, work under pressure, interact with others, focus attention, process sensory information, concentrate, and make decisions that were essential to problem-solving.  The doctors opined that the Veteran did not possess the requisite emotional stability to successfully maintain gainful employment.  See October 2010 statement from S. H., Ph.D. and L. L., M.D.

The Veteran was afforded another VA examination in November 2010.  The Veteran reported that when she first started her job it was great, but she had started having problems with her job that year because she was required to transport prisoners, which was out of her comfort zone, and caused her to feel like she was back "over there."  She also noted that her doctors were constantly taking her off of work and telling her she needed to resign.  The examiner noted that the Veteran experienced a significant increase in PTSD symptoms following a change in job duties at her previous place of employment, and that she was absent from work for several days and ultimately resigned reportedly at the urging of her treating psychiatrist and psychologist, as it appeared that her job duties were continuing to increase her PTSD symptoms and subsequent distress.  However, the examiner concluded that the Veteran's PTSD did not cause total occupational and social impairment.  In December 2010, the same VA examiner opined that based on the Veteran's current level of functioning, her mental health-related symptoms appeared less likely as not to render her unemployable.  The examiner noted that the Veteran's mental health-related symptoms did not appear to be of a severity to meet VBA-established guidelines for unemployment.  In this regard, the examiner noted that while the Veteran did experience difficulty related to her previous employment, this difficulty developed following a change in her job duties and circumstances.  Furthermore, the examiner opined that based on her current level of functioning at that time, the Veteran appeared capable of flexibly-scheduled employment, with limited routine tasks and limited interaction with staff and/or customers, if applicable.  

A January 2012 VA mental disorders examiner opined that based on the extrapolation of the documented historical evidence, clinical presentation and available records, it was more likely than not that the Veteran was experiencing severe and total occupational and social impairment due to a mental disorder.  The examiner did not provide a rationale for the opinion.

The evidence of record reflects that in January 2012, the Veteran was denied VA Vocational Rehabilitation and Employment as it was determined that it was not reasonable to expect that the Veteran would be able to train for or get a suitable job.

In a December 2013 decision from the Social Security Administration (SSA), it was determined that the Veteran had been disabled and had not engaged in substantial gainful activity since October 26, 2010, for impairments, including her service-connected PTSD.

Based on these findings, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was rendered unemployable as a result of her service-connected PTSD, as of October 26, 2010, the day following her resignation from her employment, due to increased PTSD symptomatology, at the suggestion of her treating mental health providers, and approximately the same date of the statement from her treating VA mental health providers, indicating that she was unemployable due to her service-connected psychological disability.  This is also the same date that she was found by the SSA to be disabled and unemployable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Although the Veteran meets the schedular criteria for consideration of a TDIU as of January 10, 2005, the Board finds that the most probative evidence of record weighs against finding that the Veteran's service-connected disabilities prevented her from obtaining or engaging in substantially gainful employment prior to October 26, 2010.  In this regard, the Board notes that the Veteran initially reported employment-related problems and time lost from work as early as 2007, when she started experiencing problems following a route change that required her to engage with customers she had not previously had to interact with.  Nevertheless, she remained gainfully employed until her resignation in October 2010.  Furthermore, although the February 2007 VA examiner opined that the Veteran's PTSD had a significant impact on her employment functioning and opined that she would not be able to return to doing the kind of work she had been performing; the examiner did not specifically opine that the Veteran was unable to perform any type of gainful employment at that time.  There is no other evidence of record that indicates that the Veteran was unable to maintain gainful employment prior to October 26, 2010, and there is no evidence of record showing that the Veteran was ever terminated from or denied employment due to her PTSD or any other service-connected disability, prior to October 26, 2010. 

The Board also notes that prior to October 26, 2010, the Veteran was only service-connected for PTSD.  Therefore, the evidence does not show that her other currently service-connected disabilities, including headaches and irritable bowel syndrome, have been severe enough alone, or in conjunction with her service-connected PTSD, to render her unemployable prior to October 26, 2010.  

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU for the period prior to October 26, 2010.

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to TDIU is granted, effective October 26, 2010, subject to the rules governing the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


